Citation Nr: 1421930	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-08 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployaiblity due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Attorney Stacey P. Clark


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1962 to June 1964, and from June 1964 to April 1967.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2010 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied the Veteran's claims for service connection for PTSD and for TDIU. 

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD was not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  In this case, the Veteran has filed a claim for a mental health disability generally; the record shows the Veteran's psychiatric diagnoses to include anxiety.  As a result, VA must adjudicate whether any and all diagnosed psychiatric disabilities are related to her service.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

PTSD

The Veteran contends that she was personally assaulted while in-service, which caused her current acquired psychiatric disorder.  Specifically, in a July 2009 statement, she claimed that she was the victim of a sexual assault by one of her Sergeants while she was stationed in Augsburg, Germany.  Although she does not provide a specific date of the incident, she has stated that the incident occurred between March 1964 and March 1965.  This claimed stressor has yet to be corroborated.  

There is no indication that the Veteran has received notice that complies with 38 C.F.R. § 3.304(f)(5) (2013).  Under that regulation, when a claim for service connection for PTSD is based on an in-service personal assault, evidence from sources other than a veteran's service records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  Although the Veteran was provided notice of some of these examples in a May 2009 VCAA letter, she was not informed of all examples, to include: mental health facility or counseling center records, records of pregnancy tests or tests for sexually transmitted diseases, statements from roommates, fellow service members or clergy, or evidence of any behavior changes following the claimed assault as described above.  Therefore, the Veteran should be provided appropriate 3.304(f)(5) notice on remand.  

TDIU 

The Board finds the issue of entitlement to service connection for PTSD is "inextricably intertwined" with the issue of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (both holding that issues are considered "inextricably intertwined" when a determination on one issue could have a significant impact on the outcome of another issue). 

The appropriate remedy where there is an issue on appeal "inextricably intertwined" with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Id.  Accordingly, adjudication of the issue of entitlement to TDIU is deferred until the issue of entitlement to service connection for PTSD is adjudicated.

Accordingly, the case is REMANDED for the following action:

1. First, notify the Veteran and her attorney of the information and evidence not of record that is necessary to substantiate her claim for service connection for PTSD under 38 C.F.R. § 3.304(f) generally (typical PTSD notice) and under § 3.304(f) (5) (2013) (for cases alleging PTSD due to personal assault, as described above).  Notify the Veteran and her attorney of the information and evidence that VA will obtain on her behalf and the information and evidence that she is expected to provide.  The RO/AMC should request that she provide the names and any other identifying data (e.g., rank, unit of assignment, date of court-martial, etc.) of the alleged assailant.  The Veteran should be asked to identify the time period, within two months if possible, during which she believes the assault incident occurred.  Associate a copy of the notice with the claims file. 

2. After the above is complete, readjudicate the 
Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and her attorney, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Gayle E. Strommen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



